Citation Nr: 1403119	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for low back disability.

2. Entitlement to an initial rating in excess of 10 percent for a jaw disability, specifically post operative mandible fracture with temporomandibular joint disc displacement and disc dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a January 2012 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In the December 2007 rating decision from which this appeal arises, the RO granted service connection for the Veteran's jaw disorder, assigning a noncompensable (zero percent) rating for the disability. During the pendency of the appeal, in a November 2012 rating decision, the Appeals Management Center (AMC) increased the disability evaluation to 10 percent, effective on the date of the initial grant of service connection. Applicable law mandates that when a veteran seeks an increased evaluation, it will be presumed generally that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

During the January 2012 Videoconference hearing, the Veteran withdrew his appeal for a higher initial rating for service-connected depression and PTSD, in excess of 10 percent prior to September 1, 2010, and in excess of 30 percent thereafter. In April 2012, the Board dismissed the claim for a higher initial rating for his psychiatric disorder. 

However, in a December 2012 letter, the Veteran wrote that he currently had "an appeal going that included my back, jaw & PTSD." The Veteran stated that he wanted an earlier effective date for the 30 percent rating currently assigned for his psychiatric disorders. As the Board dismissed the Veteran's appeal for a higher initial rating for his psychiatric disorders at the Veteran's request, that issue is not under appeal. The Board refers the Veteran's stated claim for an earlier effective date for the granting of the 30 percent rating for his psychiatric disorders to the Agency of Original Jurisdiction (AOJ) for development.

In accordance with an April 2012 Remand, the AMC provided the Veteran with an April 2012 VA medical examination to determine the severity of the Veteran's low back disability. In a December 2012 letter, the Veteran wrote that the VA examiner who reported this examination was "rude" to him as he indicated that he did not wish to discuss the Veteran's reports of neck pain. However, there is no deficiency in the examination, because the Veteran's neck disability is not at issue in this appeal. 

The issue of a higher initial rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.

FINDINGS OF FACT

1. For the initial rating period prior to May 3, 2012, the Veteran's jaw disability was not manifested by symptomatology more nearly approximating interincisal range of motion limited to 21 to 30 millimeters. 

2. For the initial rating period from May 3, 2012, the Veteran's jaw disability was manifested by symptomatology more nearly approximating interincisal range of motion limited to 21 to 30 millimeters due to pain; however, for this period, the disability was not manifested by symptomatology more nearly approximating interincisal range of motion limited to 11 to 20 millimeters.




CONCLUSIONS OF LAW

1. For the initial rating period prior to May 3, 2012, the criteria for a higher initial rating in excess of 10 percent for a jaw disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2012).

2. For the initial rating period from May 3, 2012, the criteria for a rating of 20 percent, but no greater, for a jaw disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). Here, the Veteran was provided with the relevant notice and information in a September 2007 letter, prior to the initial adjudication of the Veteran's claim. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). The Veteran not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim is from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file. 

In April 2012, the Board requested that the AMC obtain any outstanding service treatment records and provide the Veteran with an examination to determine the current severity of his service-connected jaw disability. The Board finds that the AMC complied with the Board's Remand directives regarding this claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The record also includes October 2007 and May 2012 VA medical examination reports which adequately describe the severity of the Veteran's disability. In a December 2012 letter, the Veteran wrote that the May 2012 VA examiner seemed to conduct the examination in a method that made the Veteran believe that VA was actively trying to disprove his claim for benefits. The Veteran wrote that the examiner "yanked my jaw open beyond the point I am able to open it without pain to get his measurements." In reviewing the May 2012 VA medical examination report, the Board notes that the VA examiner noted both the extent of the range of motion of the Veteran's jaw upon testing and the point at which the Veteran started experiencing pain during such testing. 

The Board presently in part grants the Veteran a higher initial rating for his jaw disability based upon the VA examiner's notations regarding the onset of painful motion upon testing. As the October 2007 and May 2012 VA medical examination reports adequately describe the severity of the Veteran's jaw disability for rating purposes, VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For the entire initial rating period, the Veteran's jaw disability has been rated as 10 percent disabling under Diagnostic Code 9905. 38 C.F.R. § 4.150. Pursuant to this code provision, limitation of motion of temporomandibular articulation is rated based on interincisal range as follows: a maximum 40 percent disability rating is warranted where range of motion is from zero to 10 millimeters. A 30 percent disability rating is warranted when range of motion is from 11 to 20 millimeters. A 20 percent disability rating is warranted for range of motion of 21 to 30 millimeters. A 10 percent disability rating is warranted for 31 to 40 millimeters.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.



Prior to May 3, 2012

For the initial rating period prior to May 3, 2012, the Veteran's jaw disability was not manifested by symptomatology more nearly approximating that required for the next higher 20 percent rating under Diagnostic Code 9905, specifically interincisal range of motion limited to 21 to 30 millimeters. In an October 2007 pre-discharge VA medical examination report, a VA examiner noted that the Veteran's interincisal range of motion was from zero to 53 millimeters. The VA examiner noted no pain upon range of motion testing. Subsequent treatment records indicate treatment for jaw pain and surrounding facial muscle soreness. The treatment records contain no notation indicating that the Veteran's jaw disability resulted in symptomatology more nearly approximating a limitation of interincisal range of motion to 21 to 30 millimeters prior to May 3, 2012, as required for a next higher 20 percent rating. 

When assigning a disability rating for an orthopedic disorder, the Board must consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202. The Veteran has reported experiencing painful motion of the jaw during the period prior to May 3, 2012. In a September 2009 statement, the Veteran reported experiencing some pain while eating. At the January 2012 Board videoconference hearing, the Veteran reported difficulty both eating and opening his mouth due to pain. 

An inability to perform full interincisal range of motion due to pain is contemplated in the 10 percent rating currently assigned for the period prior to May 3, 2012. In the November 2012 rating decision, granting an initial rating of 10 percent for the disability, the RO specifically reported granting the compensable (10 percent) rating due to the evidence of otherwise noncompensable painful motion of the jaw under 38 C.F.R. § 4.59. Yet, the record of evidence for the period prior to May 3, 2021 contains no notation indicating that the Veteran's jaw disability resulted in interincisal range of motion limited to 21 to 30 millimeters. 

Therefore, both the medical and lay evidence of record does not indicate that the Veteran's jaw disability symptomatology, for the initial rating period prior to May 3, 2012, more nearly approximated the symptomatology required for a next higher 20 percent rating under Diagnostic Code 9905. 38 C.F.R. § 4.150. As the preponderance of the evidence is against the granting of such a rating for that period, the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


From May 3, 2012

For the initial rating period from May 3, 2012, the Veteran's jaw disability was manifested by symptomatology more nearly approximating a limitation of interincisal range of motion to 21 to 30 millimeters due to pain. In a VA medical examination report, dated May 3, 2012, the VA examiner noted that the Veteran displayed interincisal range of motion greater than 40 millimeters, to include upon repetitive motion. The VA examiner also noted that the Veteran experienced pain upon testing beginning at a point between 21 and 30 millimeters of interincisal motion. Therefore, for the period from May 3, 2012, the Veteran experienced symptomatology more nearly approximating functional limitation of interincisal range of motion to 21 to 30 millimeters due to pain, the criteria for a 20 percent rating under Diagnostic Code 9905. 38 C.F.R. § 4.150.

For the period from May 3, 2012, the Veteran's jaw disability was not manifested by symptomatology more nearly approximating a limitation of interincisal range of motion to 11 to 20 millimeters, as required for a next higher 30 percent rating under the same Diagnostic Code. The only medical evidence of record for this period consists of the May 2012 VA medical examination report, indicating functional limitation of interincisal motion to 21 to 30 millimeters due to pain. The record contains no lay or medical evidence indicating that the Veteran experienced jaw disability symptomatology more nearly approximating a limitation of interincisal range of motion to 11 to 20 millimeters from May 3, 2012, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, at 202. 

For the initial rating period from May 3, 2012, the disability picture for the Veteran's jaw disability has more nearly approximated the criteria for a 20 percent rating, but no greater, under Diagnostic Code 9905. 38 C.F.R. § 4.150. The preponderance of the evidence is against the granting of a rating in excess of 20 percent and the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.


Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's jaw disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's jaw disability is specifically contemplated by the schedular rating criteria (38 C.F.R. §§ 4.150, Diagnostic Code 9905), and no referral for extraschedular consideration is required. The schedular rating criteria for that Diagnostic Code specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, for the entire increased rating period under appeal, the Veteran's jaw disability have been manifested by symptomatology more nearly approximating limitation of interincisal motion. The schedular rating criteria specifically provide for ratings based upon such limitation of motion. 

As the schedular evaluations contemplate the symptomatology of the Veteran's jaw disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's jaw disability, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to May 3, 2012, the criteria for a higher initial rating in excess of 10 percent for a jaw disability is denied. 

For the initial rating period from May 3, 2012, the criteria for a rating of 20 percent, but no greater, for a jaw disability is granted. 


REMAND

In an April 2012 VA medical examination report, a VA examiner noted that the Veteran had cancelled a planned MRI examination that was to be used in evaluating the severity of his service-connected low back disability. In a subsequent December 2012 statement, the Veteran wrote that he had to reschedule the MRI appointment and that it was performed in June 2012. The Veteran indicated that a VA examiner who had seen the MRI indicated that it showed traumatic arthritis. The June 2012 MRI and any VA treatment records not associated with the claims file should be procured. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's low back disability. After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. At a minimum, the AMC/RO should request a copy of the June 2012 VA MRI report.

2. HAVING RECEIVED THE MRI REPORT, THE AMC/RO SHOULD REVIEW THE RECORD AND DETERMINE IF ANOTHER VA EXAMINATION OR MEDICAL OPINION REGARDING THE SEVERITY OF THE VETERAN'S LOW BACK DISABILITY IS NECESSARY. 

3. After the above has been completed, the AMC/RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


